DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were submitted on 03/30/2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “determine the identity and command execution capabilities associated with the at least one detected digital assistant”.  There is insufficient antecedent basis for “the at least one detected digital assistant” in the claim.
Claim 13 recites the limitation “wherein the memory is further adapted to store information indicative of the activation phrases associated with the plurality of digital assistants”.  There is insufficient antecedent basis for “the activation phrases” in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-18, and 20-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 20190205386 A1).

Regarding claims 1 and 17, Kumar teaches:
“A digital assistant management system” (par. 0002; ‘This disclosure relates generally to virtual assistants, such as electronic devices with voice assistant functionality, and in particular to selecting a provider to satisfy an intent indicated by a user of the virtual assistant.’) comprising:
“a plurality of digital assistants connected to a network a controller, comprising at least one processor and at least one memory” (par. 0017; ‘The system environment 100 shown by FIG. 1 includes one or more client devices 110, a network 120, one or more third-party systems 130, a social network system 140, and a virtual assistant system 150.’), wherein:
“the memory stores information indicative of the identity and the command execution capabilities associated with the plurality of digital assistants” (par. 0067; ‘The instructions 524 may also reside, completely or at least partially, within the main memory 504 or within the processor 502 (e.g., within a processor's cache memory) during execution thereof by the computer system 500, the main memory 504 and the processor 502 also constituting machine-readable media.’); and
the at least one processor is adapted to:
“receive from at least one digital assistant a representation of a vocal command spoken by a user” (par. 0020; ‘For example, the user might say “order me a cab,” which might correspond to the intent of booking a cab for the user with a particular service (e.g., the user's favored cab provider) from a particular location (e.g., the present location of the client device 110) at a particular time (e.g., as soon as possible).’);
“identify a command within the received representation” (par. 0020; ‘For example, the user might say “order me a cab,” which might correspond to the intent of booking a cab for the user with a particular service (e.g., the user's favored cab provider) from a particular location (e.g., the present location of the client device 110) at a particular time (e.g., as soon as possible).’);
“determine which of the plurality of digital assistants is capable of executing the identified command” (par. 0072; ‘The intent arbitration module 320 identifies 630 a set of agents that are capable of servicing the intent by providing assistance with the task. In one embodiment, the set of agents includes all agents (e.g., third-party apps) that are subscribed to the intent in the intent ontology 400.’); and
“transmit an instruction to execute the identified command to the at least one digital assistant identified as capable of executing the identified command” (par. 0076; ‘Regardless of how it is selected 650, the virtual assistant system 150 activates 660 the selected agent to service the intent of the user by providing assistance with the corresponding task.’).

Regarding claims 4 (dep. on claim 1) and 18 (dep. on claim 17), Kumar further teaches:
“wherein the controller is further adapted to instruct the at least one digital assistant from which the representation of a vocal command was received to generate an audible signal indicative of command failure in response to not receiving confirmation from the at least one digital assistant identified as capable of executing the identified command was executed within a predetermined time after the reception of the representation of a vocal command spoken by a user” (par. 0049; ‘Thus, the message-outcome pairs indicate which agents are popular and which agents fail to satisfy user intent.’).

 
Regarding claim 5 (dep. on claim 1), Kumar further teaches:
“wherein at least one of the plurality of digital assistants is connected to the controller via a wireless interface” (par. 0019; ‘The client devices 110 are configured to communicate via the network 120, which may comprise any combination of local area and/or wide area networks, using both wired and/or wireless communication systems.’).

Regarding claims 7 (dep. on claim 1) and 20 (dep. on claim 17), Kumar further teaches:
“wherein at least one of the plurality of digital assistants is adapted to execute commands to control at least one or more devices comprising an automobile, a household appliance, a television; or a lighting system” (par. 0064; ‘The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a smartphone, an internet of things (IoT) appliance, a network router, switch or bridge, or any machine capable of executing instructions 524 (sequential or otherwise) that specify actions to be taken by that machine.’).

Regarding claim 8 (dep. on claim 1), Kumar further teaches:
“a graphical user interface” (par. 0020; ‘The virtual assistant can be formed of native functionality within the device, an application program (“app”) executing on the device, or a combination of native and app functionality.’; par. 0065; ‘The processor 502 is, for example, a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), a controller, a state machine, one or more application specific integrated circuits (ASICs), one or more radio-frequency integrated circuits (RFICs), or any combination of these.’).

Regarding claims 9 (dep. on claim 1) and 21 (dep. on claim 17), Kumar further teaches:
“wherein at least one of the plurality of digital assistants is adapted to execute commands to access at least one or more of a service or a database via a network connection” (par. 0076; ‘Regardless of how it is selected 650, the virtual assistant system 150 activates 660 the selected agent to service the intent of the user by providing assistance with the corresponding task.’).

Regarding claims 10 (dep. on claim 9) and 22 (dep. on claim 21), Kumar further teaches:
“wherein at the network comprises the Internet” (par. 0019; ‘Examples of networking protocols used for communicating via the network 120 include multiprotocol label switching (MPLS), transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP), simple mail transfer protocol (SMTP), and file transfer protocol (FTP).’).

Regarding claim 11 (dep. on claim 1), Kumar further teaches:
“wherein at least one of the plurality of digital assistants interface with the controller via a network” (par. 0019; ‘Examples of networking protocols used for communicating via the network 120 include multiprotocol label switching (MPLS), transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP), simple mail transfer protocol (SMTP), and file transfer protocol (FTP).’).

Regarding claim 12 (dep. on claim 11), Kumar further teaches:
“wherein the network comprises the Internet” (par. 0019; ‘Examples of networking protocols used for communicating via the network 120 include multiprotocol label switching (MPLS), transmission control protocol/Internet protocol (TCP/IP), hypertext transport protocol (HTTP), simple mail transfer protocol (SMTP), and file transfer protocol (FTP).’).

Regarding claim 13 (dep. on claim 1), Kumar further teaches:
“wherein the memory is further adapted to store information indicative of the activation phrases associated with the plurality of digital assistants” (par. 0044; ‘In one embodiment, an intent determination model applies heuristic rules to identify a set of possible intents based on whether a message includes specific words or phrases and then then applies a machine-learned model (or models) to determine whether the message corresponds to an intent in the set.’).

Regarding claim 14 (dep. on claim 13), Kumar further teaches:
“identify an activation phrase within the received representation; and determine which of the plurality of digital assistants is adapted to respond to the identified activation phrase” (par. 0044; ‘In one embodiment, an intent determination model applies heuristic rules to identify a set of possible intents based on whether a message includes specific words or phrases and then then applies a machine-learned model (or models) to determine whether the message corresponds to an intent in the set.’; par. 0046; ‘The intent arbitration module 320 selects an agent (e.g., an app or service) to service the intent (or intents) determined from the message.’).

Regarding claims 15 (dep. on claim 1) and 26 (dep. on claim 17), Kumar further teaches:
“receive confirmation from the at least one digital assistant that the identified command has been executed” (par. 0074; ‘In some embodiments, the contextual information includes other interactions between the user and the virtual assistant, such as previous messages between the user and the virtual assistant (e.g., message sent to and/or from the virtual assistant), previous instances of the virtual assistant recommending an agent to service an intent, user feedback on previous instances of an intent being serviced by an agent, and the like.’).

Regarding claims 16 (dep. on claim 15) and 27 (dep. on claim 26), Kumar further teaches:
“instruct the at least one digital assistant from which the representation of a vocal command was received to generate an audible signal indicative of command execution in response to received confirmation” (par. 0066; ‘The computer system 500 may also include alphanumeric input device 512 (e.g., a keyboard), a cursor control device 514 (e.g., a mouse, a trackball, a joystick, a motion sensor, or other pointing instrument), a signal generation device 518 (e.g., a speaker), and a network interface device 520, which also are configured to communicate via the bus 508.’).

Regarding claim 23 (dep. on claim 17), Kumar further teaches:
“wherein the step of identifying a command further comprises querying a memory storing information indicative of the command execution capabilities associated with the plurality of digital assistants” (par. 0072; ‘The intent arbitration module 320 identifies 630 a set of agents that are capable of servicing the intent by providing assistance with the task. In one embodiment, the set of agents includes all agents (e.g., third-party apps) that are subscribed to the intent in the intent ontology 400.’).

Regarding claim 24 (dep. on claim 17), Kumar further teaches:
“identifying an activation phrase within the received representation” (par. 0044; ‘In one embodiment, an intent determination model applies heuristic rules to identify a set of possible intents based on whether a message includes specific words or phrases and then then applies a machine-learned model (or models) to determine whether the message corresponds to an intent in the set.’; par. 0046; ‘The intent arbitration module 320 selects an agent (e.g., an app or service) to service the intent (or intents) determined from the message.’).

Regarding claim 25 (dep. on claim 24), Kumar further teaches:
“wherein the step of identifying an activation phrase comprises querying a memory storing information indicative of the activation phrases associated with the plurality of digital assistants” (par. 0044; ‘In one embodiment, an intent determination model applies heuristic rules to identify a set of possible intents based on whether a message includes specific words or phrases and then then applies a machine-learned model (or models) to determine whether the message corresponds to an intent in the set.’; par. 0046; ‘The intent arbitration module 320 selects an agent (e.g., an app or service) to service the intent (or intents) determined from the message.’).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Barczyk et al. (US 20210200598 A1).

Regarding claim 2 (dep. on claim 1), Kumar further teaches:
“determine the identity and command execution capabilities associated with the at least one detected digital assistant” (par. 0072; ‘The intent arbitration module 320 identifies 630 a set of agents that are capable of servicing the intent by providing assistance with the task. In one embodiment, the set of agents includes all agents (e.g., third-party apps) that are subscribed to the intent in the intent ontology 400.’);
“store information indicative of the identity and command execution capabilities associated with the at least one detected digital assistant in the memory” (par. 0038; ‘The subscription module 305 stores the agent identifiers of agents subscribed to an intent in the corresponding node in the ontology 400.’).
However, Kumar does not expressly teach:
“periodically query the plurality of digital assistants to at least one digital assistant connected to the network for which the memory does not store associated information indicative of the identity and command execution capabilities.”
Barczyk teaches:
“periodically query the plurality of digital assistants to at least one digital assistant connected to the network for which the memory does not store associated information indicative of the identity and command execution capabilities” (par. 0086; ‘In some embodiments, if the digital-assistant capability information 376 is not already stored at the static memory 370 and/or if the information 376 stored at the static memory 370 has expired, then the second mobile computing device 110-2 generates digital-assistant capability information 376 based on a combination of one or more of: querying the user 130-2, extracting capabilities information from one or more databases (e.g., user profile, software applications profile, hardware profile etc.) stored at the static memory 370 or at other computing devices in a personal area network, and receiving information from other mobile computing devices 110 associated with the same user 130-2.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumar’s intent arbitration module by incorporating Barczyk’s method of determining if digital-assistant capability information is stored in memory in order to improve the process of requesting resources by assigning digital-assistant tasks in response to an incident. (Barczyk: par. 0012)

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kim et al. (US 20200311011 A1).

Regarding claim 3 (dep. on claim 1), Kumar does not expressly teach:
“periodically query the plurality of digital assistants to detect when at least one digital assistant, for which the memory stores associated information indicative of the identity and command execution capabilities, is disconnected from the network”;
“remove information indicative of the identity and command execution capabilities associated with the at least one disconnected digital assistant from the memory.”
Kim teaches:
“periodically query the plurality of digital assistants to detect when at least one digital assistant, for which the memory stores associated information indicative of the identity and command execution capabilities, is disconnected from the network” (par. 0136; ‘In operation 703, the control circuit 219 (e.g., the ID allocating module 219-2) of the docking device 200 may identify the number of the connected external devices.’ ‘The control circuit 219 may delete external device information of the disconnected external device from the memory.’);
“remove information indicative of the identity and command execution capabilities associated with the at least one disconnected digital assistant from the memory” (par. 0136; ‘In operation 703, the control circuit 219 (e.g., the ID allocating module 219-2) of the docking device 200 may identify the number of the connected external devices.’ ‘The control circuit 219 may delete external device information of the disconnected external device from the memory.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumar’s virtual assistant by incorporating Kim’s control circuit 219 in order to remove information indicative of the identity and command execution capabilities associated the disconnected digital assistant from memory. One would be motivated to perform such modification in order to preserve memory for connected devices.

Claim(s) 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Nallaperumal et al. (US 20210217415 A1).

Regarding claims 6 (dep. on claim 1) and 19 (dep. on claim 17), Kumar does not expressly teach:
“wherein the at least one digital assistant identified as capable of executing the identified command is located beyond the audible range of the vocal command spoken by the user.”
Nallaperumal teaches:
 “wherein the at least one digital assistant identified as capable of executing the identified command is located beyond the audible range of the vocal command spoken by the user” (par. 0027; ‘For example, if a user is presently located outside their home and/or is presently located within the home but is at a distance that is outside the audible listening range of a voice assistant device, the user may be able to indirectly communicate with the voice assistant device via vocalized speech that is outputted by the security panel and received by the voice assistant device.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the digital assistant of Kumar by incorporating Nallaperumal’s voice assistant device and security panel in order to indirectly communicate with the voice assistant device outside the audible listening range of the voice assistant device.
 
Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658